Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. This Office Action is in response to the amendment filed on 03/09/2022. Claims 1-20 are pending in this application. Claims 1 and 11 are independent claims. This Action is made Final.

Claim Rejections - 35 USC § 103
2. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (US PGPub 20190042677), in view of Sharma (US PGPub 20200104739), in view of Brown (US Patent 8818988), and further in view of Gunnels (US Patent 10997519).


As per Claim 1, Matsuura teaches of a method, comprising: evaluating code of a quantum circuit; (Par 33, For example, one embodiment of the quantum computing system simulator 201 performs a simulation to determine whether the proposed qubit gates (e.g., as specified in QASM code) can be run on a particular quantum processor. In addition, the simulator 201 may identify quantum gates that can be run in parallel and the number of gates that can be run in series within a specified coherence budget.)
checking availability of the resources for executing the quantum circuit; allocating resources, when available, sufficient to execute the quantum circuit; and using the allocated resources to execute the quantum circuit. (Par 71, 80 and 90, wherein an algorithm execution preparation simulator for the algorithm execution preparation layer simulates resources that must be allocated to compiling and scheduling a sequence of quantum gates [quantum circuit] to run on a specific qubit device [quantum circuit] technology and a particular qubit plane organization. It’s obvious to check availability of the resources before preparing, scheduling and allocating them to the quantum circuit and gates.) 
Matsuura does not specifically teach, however Sharma teaches of estimating one or more runtime statistics concerning the code of quantum circuit; (Par 42, in addition, one or more embodiments described herein can generate one or more results displays that can depict, for each run of a quantum computing program, at least: data from different backend devices, generated quantum state visualizations, execution statistics, and/or device error rates. Par 86, The results can comprise data regarding, for example: execution statistics (e.g., the date and/or time of a run operation, the date and/or time of a returned result, and/or a runtime), statistics regarding a subject backend device 107 [quantum circuit] (e.g., the kind of backend device 107, the number of iterations performed, qubit connectivity, qubit errors, coherence times, quantum state visualizations for the subject quantum circuit, a representation of the subject quantum circuit (e.g., a circuit diagram of the quantum circuit and/or assembly language code of the quantum circuit), a combination thereof, and/or the like.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add estimating one or more runtime statistics concerning the code of quantum circuit of the quantum circuit, as conceptually seen from the teaching of Sharma, into that of Matsuura, because the modification can help estimate the runtime statistics by executing the quantum code of the quantum circuit for optimization analysis.
Neither Matsuura nor Sharma specifically teaches, however Brown teaches of estimating one or more runtime statistics concerning the code [of quantum circuit of the quantum circuit]; generating a recommendation based on the one or more runtime statistics, and the recommendation identifies one or more resources recommended to be used to execute [the quantum circuit]; (Col 2, line 60-Col 3, line 28, Run-time statistics relating to consumption of an operating resource of the database system can also include a response time (or elapsed time) associated with execution of a request [code]. Based on the feedback run-time statistics, the optimizer can improve its performance in generating resource estimates. In addition, the resource estimates provided by the optimizer can be estimates of usage of other resources of the database system, including as examples, an estimate of usage of a processor resource, an estimate of usage of an input/output (I/O) resource, an estimate of usage of a storage resource, and an estimate of usage of a network resource. Col 11, line 53-57, The resource estimates provided by the optimizer can be made more accurate by using an optimizer feedback mechanism in which actual run-time statistics associated with execution of a request are fed back to the optimizer for future use.)
wherein the one or more runtime statistics comprise an amount of time needed to execute [the quantum circuit], (Col 2, line 60-Col 3, line 5, Run-time statistics relating to consumption of an operating resource of the database system can also include a response time (or elapsed time) associated with execution of a request [code]. The resource estimates provided by the optimizer can be elapsed time estimates to provide an estimate of an expected amount of time for corresponding requests [code] to complete.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add estimating one or more runtime statistics concerning the code; generating a recommendation based on the one or more runtime statistics, and the recommendation identifies one or more resources recommended to be used to execute; the one or more runtime statistics comprise an amount of time needed to execute, as conceptually seen from the teaching of Brown, into that of Matsuura and Sharma, because the modification can help estimate and allocate the necessary resources required to execute the code using dynamic run-time statistics.
None of Matsuura, Sharma and Brown specifically teaches, however Gunnels teaches of wherein the one or more runtime statistics comprise an amount of time needed to execute the quantum circuit, and/or an amount of memory space needed to execute the quantum circuit (Col 11, lines 46-58, For example, scheduler component 108 can approximate running time of each quantum computing job using circuit depth of a quantum computer's quantum circuit, where circuit depth can be the quantity of time steps required to complete an execution cycle (e.g., a computation) when the gates acting on discrete qubits operate simultaneously (e.g., circuit depth can describe the maximum length of a directed path starting at the circuit input and ending at the circuit output). In another example, scheduler component 108 can approximate running time of each quantum computing job using running time of previously executed quantum computing jobs that are similar to a current quantum computing job. Claim 1, determines respective approximated runtimes for quantum computing jobs based on a circuit depth of a quantum circuit, wherein the circuit depth is based on a directed path from a circuit input of the quantum circuit to a circuit output of the quantum circuit representing a quantity of time to complete an execution cycle when a plurality of gates of the quantum circuit act on a plurality of qubits of the quantum circuit to operate simultaneously.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add that the one or more runtime statistics comprise an amount of time needed to execute the quantum circuit, and/or an amount of memory space needed to execute the quantum circuit, as conceptually seen from the teaching of Gunnels, into that of Matsuura, Sharma and Brown, because the modification can help estimate an amount of time to execute the quantum circuit in order to optimize the execution schedule.

Re Claim 11, it is a product claim, having similar limitations of claim 1. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 1.

5.  Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (US PGPub 20190042677), in view of Sharma (US PGPub 20200104739), in view of Brown (US Patent 8818988), in view of Gunnels (US Patent 10997519), and further in view of Doi (US PGPub 20200218787).

As per Claim 2, none of Matsuura, Sharma, Brown and Gunnels specifically teaches, however Doi teaches of the method as recited in claim 1, wherein the recommendation that is generated indicate that execution of the quantum circuit should be split between one or more quantum processing units and a quantum simulation process. (Par 31-33, The quantum program 102 given from a user through the user interface 110 may be interpreted and compiled by the compiler 120 into a quantum circuit 104 in order to run efficiently on a particular configuration. The compiled version of the quantum circuit 104 is translated into a sequence of operations performed by hardware equipment to control the qubits. The output is then passed back to the user through the user interface 110. The users may get the results through the user interface 110 by either running the quantum circuit 104 on the real quantum processor 130 or by using the quantum computing simulation system 150. The quantum processer 130 may be a real quantum processer, which is made up of a plurality of physical quantum bits (also referred to as “qubits”). A qubit is the physical carrier of quantum information and can be realized by two physical states described by quantum mechanics, which may include polarization of photons, electron spins, nuclear spins, internal states of atoms, ions or molecules, states of quantized electric circuit such as a superconducting circuit, etc. In a particular embodiment, the quantum processer 130 may be made up of a plurality of superconducting transmon qubits, which is Josephson junction based qubit and are made on silicon wafers with superconducting metals such as niobium and aluminum. In the particular embodiment, quantum gates may be performed by sending electromagnetic impulses to the qubits through coaxial cables. [0033] The quantum computing simulation system 150 computes the quantum state expected to be produced by the given quantum circuit in a n qubit system. The quantum computing simulation system 150 includes a memory allocator 152 that allocates memory space for simulating the n qubit system over available resources; and a gate simulator 154 that simulates a quantum gate operation applied to a single or multiple qubit(s) in the n qubit system, which constitutes the given quantum circuit. Thus it’s obvious to split or divide the quantum circuit into two, the one for actually executing the quantum device and the other for simulating.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add that the recommendation that is generated indicate that execution of the quantum circuit should be split between one or more quantum processing units and a quantum simulation process, as conceptually seen from the teaching of Doi, into that of Matsuura, Sharma, Brown and Gunnels, because the modification can help estimate and allocate the necessary hardware resources for the quantum computing circuit is required to execute using statistics.

Re Claim 12, it is a product claim, having similar limitations of claim 2. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 2.

6.  Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (US PGPub 20190042677), in view of Sharma (US PGPub 20200104739), in view of Brown (US Patent 8818988), in view of Gunnels (US Patent 10997519), and further in view of Stattelmann (US PGPub 20150286203).

As per Claim 3, none of Matsuura, Sharma, Brown and Gunnels specifically teaches, however Stattelmann teaches of the method as recited in claim 1, wherein evaluating the code comprises scanning the code in a bottom-up manner to determine a time cost of each instruction of the code. (Par 85, Using the timing model created by the proposed approach, the execution time of newly developed applications can be performed through a bottom-up accumulation of execution times of recurring code sequences, for example, based on the control flow graph of the program.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add scanning the code in a bottom-up manner to determine a time cost of each instruction of the code, as conceptually seen from the teaching of Stattelmann into that of Matsuura, Sharma, Brown and Gunnels,  because the modification can help estimate and allocate the necessary hardware resources required for the quantum computing circuit to execute using code analysis.

Re Claim 13, it is a product claim, having similar limitations of claim 3. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 3.

7.  Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (US PGPub 20190042677), in view of Sharma (US PGPub 20200104739), in view of Brown (US Patent 8818988), in view of Gunnels (US Patent 10997519), and further in view of Ray (US PGPub 20180293697).

As per Claim 4, none of Matsuura, Sharma, Brown and Gunnels specifically teaches, however Ray teaches of the method as recited in claim 1, wherein evaluating the code comprises using a machine learning model to determine a time cost of each instruction of the code. (Par 215, an example of a method 1050 of using machine learning to configure a machine may include profiling an application at block 1051, varying the unit wake times at 1052 (e.g. to measure application execution times, wake times of GPU units (slices/sub slices), etc., during profiling), and then use the collected information (e.g. execution times, application states, active shaders, constants, etc.) as input for a neural network (NN) training at block 1053.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add using a machine learning model to determine a time cost of each instruction of the code, as conceptually seen from the teaching of Ray into that of Matsuura, Sharma, Brown and Gunnels, because the modification can help estimate and allocate the necessary hardware resources required for the quantum computing circuit to execute using ML analysis.

Re Claim 14, it is a product claim, having similar limitations of claim 4. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 4.

8.  Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (US PGPub 20190042677), in view of Sharma (US PGPub 20200104739), in view of Brown (US Patent 8818988), in view of Gunnels (US Patent 10997519), and further in view of Rubin (US PGPub 20180096085).

As per Claim 5, none of Matsuura, Sharma, Brown and Gunnels specifically teaches, however Rubin teaches of the method as recited in claim 1, wherein the recommendation specifies either that: one or more QPUs are recommended for executing the quantum circuit; or, a quantum computing simulation is recommended for executing the quantum circuit. (Abstract and par 12 and 24, The quantum system is simulated by operating the set of models on a computer system that includes a classical processor unit and multiple unentangled quantum processor units (QPUs), and the unentangled QPUs operate the respective subsystem models. In some instances, the quantum computer system 100 uses multiple QPUs to execute multiple unentangled quantum computations (e.g., multiple variational quantum eigensolvers) that collectively simulate a single quantum mechanical system. Par 28, In some cases, the sub-process delegated to each QPU represents a particular sub-problem of a large quantum system that is being simlauted in the computer system 200; the sub-problems can be computed by the QPUs and then reintegrated into the total solution by the classical processor unit(s) 201)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add one or more QPUs are recommended for executing the quantum circuit; or, a quantum computing simulation is recommended for executing the quantum circuit, as conceptually seen from the teaching of Rubin into that of Matsuura, Sharma, Brown and Gunnels, because the modification can help estimate and allocate the necessary hardware resources required for the quantum computing circuit to execute using simulation.

Re Claim 15, it is a product claim, having similar limitations of claim 5. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 5.

9. Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (US PGPub 20190042677), in view of Sharma (US PGPub 20200104739), in view of Brown (US Patent 8818988), in view of Gunnels (US Patent 10997519), and further in view of Bruckman (US PGPub 20020118700).

As per Claim 6, none of Matsuura, Sharma, Brown and Gunnels specifically teaches, however Bruckman teaches of the method as recited in claim 1, wherein when inadequate resources are available to execute the quantum circuit, the quantum circuit is removed from a queue. (Par 55, In this case, the node asks the dispatcher to remove one quantum from its allocation, while also indicating the destination node for which the removed quantum was previously used, leaving the node with sufficient resources to serve its remaining active data flows)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add inadequate resources are available to execute the quantum circuit, the quantum circuit is removed from a queue, as conceptually seen from the teaching of Bruckman into that of Matsuura, Sharma, Brown and Gunnels, because the modification can help estimate and allocate the necessary hardware resources required for the quantum computing circuit to execute. 

Re Claim 16, it is a product claim, having similar limitations of claim 6. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 6.

10.  Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (US PGPub 20190042677), in view of Sharma (US PGPub 20200104739), in view of Brown (US Patent 8818988), in view of Gunnels (US Patent 10997519), and further in view of Dadashikelayeh (US PGPub 20170357539).

As per Claim 7, none of Matsuura, Sharma, Brown and Gunnels specifically teaches, however Dadashikelayeh teaches of the method as recited in claim 1, wherein the quantum circuit is executed as part of a containerized service that is being provided to a user. (Par 58, The cluster manager 141 starts and controls a lifetime of certain types of computational components. The cluster manager starts instances containers (called workers) that are able to perform the operations (e.g., translating to specific quantum computing instructions, controlling quantum computers/processors 201 to execute computational tasks, etc.) required by the queue entries. For instance, a worker 152 is assigned to process a request 122.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add the quantum circuit is executed as part of a containerized service that is being provided to a user, as conceptually seen from the teaching of Dadashikelayeh into that of Matsuura, Sharma, Brown and Gunnels, because the modification can help estimate and allocate the necessary hardware resources required for the quantum computing circuit to execute.

Re Claim 17, it is a product claim, having similar limitations of claim 7. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 7.

11.  Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (US PGPub 20190042677), in view of Sharma (US PGPub 20200104739), in view of Brown (US Patent 8818988), in view of Gunnels (US Patent 10997519), and further in view of Johnson (US PGPub 20170223094).

As per Claim 8, none of Matsuura, Sharma, Brown and Gunnels specifically teaches, however Johnson teaches of the method as recited in claim 1, wherein execution of the quantum circuit is performed at a cloud computing site. (Abstract, A cloud computing architecture and system for interaction with and use of quantum processing devices is presented. In one aspect, the invention comprises a unified platform as a service for interacting with various quantum processing devices.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add execution of the quantum circuit is performed at a cloud computing site, as conceptually seen from the teaching of Johnson into that of Matsuura, Sharma, Brown and Gunnels, because the modification can help estimate and allocate the necessary hardware resources required for the quantum computing circuit to execute.

Re Claim 18, it is a product claim, having similar limitations of claim 8. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 8.

12.  Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (US PGPub 20190042677), in view of Sharma (US PGPub 20200104739), in view of Brown (US Patent 8818988), in view of Gunnels (US Patent 10997519), and further in view of van Rooyen (US PGPub 20180240032).

As per Claim 9, none of Matsuura, Sharma, Brown and Gunnels specifically teaches, however van Rooyen teaches of the method as recited in claim 1, wherein execution of the quantum circuit is performed by a quantum computing cluster. (Par 8, The system may additionally include one or more integrated circuits, such as a FPGA, ASIC, or sASIC, and/or a CPU and/or a GPU, which integrated circuit, e.g., with respect to the FPGA, ASIC, or sASIC may be formed of a set of hardwired digital logic circuits that are interconnected by a plurality of physical electrical interconnects. The system may additionally include a quantum computing processing unit, for use in implementing one or more of the methods disclosed herein. Par 134, Many of these modules may either be performed by software or on hardware or remotely, e.g., via software or hardware, such as on the cloud or a remote server and/or server bank, such as a quantum computing cluster. Par 236, In various instances, these tasks may be configured to be implemented by one or more quantum circuits such as in a quantum computing device. Par 432, one or more quantum circuits in a quantum computing platform.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add execution of the quantum circuit is performed by a quantum computing cluster, as conceptually seen from the teaching of van Rooyen into that of Matsuura, Sharma, Brown and Gunnels, because the modification can help estimate and allocate the necessary hardware resources required for the quantum computing circuit to execute.

Re Claim 19, it is a product claim, having similar limitations of claim 9. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 9.

13.  Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (US PGPub 20190042677), in view of Sharma (US PGPub 20200104739), in view of Brown (US Patent 8818988), in view of Gunnels (US Patent 10997519), and further in view of Amy (US PGPub 20170147303).

As per Claim 10, none of Matsuura, Sharma, Brown and Gunnels specifically teaches, however Amy teaches of the method as recited in claim 1, wherein execution of the quantum circuit is performed by one or more QPUs. (Par 176, The quantum processing unit(s) execute quantum circuits that are precompiled and described by the quantum computer circuit description. The quantum processing unit(s) can be one or more of, but are not limited to: (a) a superconducting quantum computer; (b) an ion trap quantum computer: or (c) a fault-tolerant architecture for quantum computing. The precompiled quantum circuits, such as any of the disclosed networks of reversible gates or other procedures, can be sent into (or otherwise applied to) the quantum processing unit(s) via control lines 1406 at the control of quantum processor controller 1420.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add execution of the quantum circuit is performed by one or more QPUs, as conceptually seen from the teaching of Amy into that of Matsuura, Sharma, Brown and Gunnels, because the modification can help estimate and allocate the necessary hardware resources required for the quantum computing circuit to execute.

Re Claim 20, it is a product claim, having similar limitations of claim 10. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 10.

Response to Arguments
14. Applicant’s arguments with respect to the claims 1 and 11 as well as their dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649. The examiner can normally be reached 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U JEON/Primary Examiner, Art Unit 2193